DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 11, 13  and 14is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,337,373 (herein Formaro).
As to claim 8
As to claim 9, the fluorine containing compound comprises at least one fluorine containing acrylate ester of (see col. 4, lines 4-8): 
    PNG
    media_image1.png
    103
    549
    media_image1.png
    Greyscale

Also see col. 7, lines 35-50 and examples specifically mentioning 2,2,3,4,4,4-hexafluorobutyl methacrylate, which has the structure 
    PNG
    media_image2.png
    260
    635
    media_image2.png
    Greyscale
 that fits formula I, wherein X=methyl,Y= aliphatic group with 1 carbon, Rf8= a fluoroalkyl group with 3 carbon atoms.  Also note the majority of the fluorine monomers in col. 7, lines 35-50 read on the instant claims.  
Further, note that perfluoroolefins (col. 3, lines 65-67) are taught such as tetrafluoroethylene and hexafluoropropylene.  See col. 5, lines 35-40.
As to claim 11
As to claim 13, the fluorine containg compound comprises at least one fluorine containg acrylate ester of (see col. 4, lines 4-8): 
    PNG
    media_image1.png
    103
    549
    media_image1.png
    Greyscale

Also see col. 7, lines 35-50 and examples specifically mentioning 2,2,3,4,4,4-hexafluorobutyl methacrylate, which has the structure 
    PNG
    media_image2.png
    260
    635
    media_image2.png
    Greyscale
 that fits formula I, wherein X=methyl,Y= aliphatic group with 1 carbon, Rf8= a fluoralkyl group with 3 carbon atoms.  Also note the majority of the fluorine monomers in col. 7, lines 35-50 read on the instant claims.  
Further, note that perfluoroolefins (col. 3, lines 65-67) are taught such as tetrafluoroethylene and hexafluoropropylene.  See col. 5, lines 35-40.
As to claim 14, Formaro discloses molding the graft copolymer (col. 12, lines 25-35) using thermal processing (heat treatment).  Formaro does not specifically mention segregating the graft chain via heat treatment.  However, Formaro specifically discloses that the graft chains are found at the surface of the molded articles(after heat treatment, etc.), which improves the surface properties.  See abstract, col. 4, lines 20-28 and col.12, lines 25-35.  Moreover, the method and graft copolymer are identical utilizing heat treatment, therefore with the graft chains on the surface after molding.  Therefore, it is reasonable to take the position that the heat treatment segregates the graft chain on the surface.


Claim(s) 8-9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4723426 and JP 4418007 (herein Oshima).
Note that applicant cited JP 4418007 as a machine translation of JP 4723426 and it is in the same patent family.  The machine translation of JP 4723426 has been relied upon in setting for the instant rejection.
As to claims 8-9, 11 and 13, Oshima discloses (see examples such as example 2) a molding material and a method of producing the molded body (e.g. films) a resin material (polyethylene) which has a graft chain of tetrafluoroethylene (perfluoroolefin), which is a fluorine containing monomer unit) and methyl methacrylate (non fluorinated compound).  The material is produced by irradiation of the polyethylene.

Claim(s) 8-9, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,516,648 (herein Kholodov).
As to claims 8-9, 11, 13, Kholodov discloses a molding material (See page 5, right column last paragraph) and a method of producing a molding body comprising a resin material (PTFE, see generally page 1) that is grafted with tetrafluoroethylene (TFE, a perforluoolefin fluorine contain compound, see generally page 2) and ethylene (a nonfluorinated compound, see generally page 2).  See specifically the examples (such as example 13), wherein the PTFE is irradiated (and see generally pages 1-2) with radiation to introduce graft chains of said compounds.  
As to claim 12, see the examples, wherein the monomer (fluorine containing compound and non-fluorinated compound) is first contacted with the resin material (PTFE) and then the composition is irradiated with ionizing radiations.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,337,373 (herein Formaro) in view of US 5,314,959 (herein Rolando).
The discussion with respect to Formaro set-forth above is incorporated herein by reference.
As to claim 10, Formaro is silent on the molding material being in the shape of a pellet.
Rolando discloses similar graft copolymers with graft chains of fluorine containing compounds.  See abstract and examples.  Rolando discloses that the material is pelletized (in the shape of pellets) for convenience of handling and storage.  See col. 9, lines 5-15.  
It would have been obvious at the time the invention was filed to have modified the material of Formaro as a Pellet as suggested by Rolando because one would want the convenience of handling and storage.  See col. 9, lines 5-15 of Rolando.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK S KAUCHER/Primary Examiner, Art Unit 1764